Title: To Thomas Jefferson from Joseph Carrington Cabell, 31 August 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Edgewood
31 August. 1821.
By the last mail I received the Circular of Genl Cocke & yourself proposing to the Visitors to omit the regular autumnal meeting, and in lieu thereof to hold a special meeting on the wednesday preceding the meeting of the Assembly. The reasons stated in the circular in support of this proposition are entirely satisfactory to my mind. I shall accordingly decline carrying Mrs Cabell with me to Corrottoman, as I wished & intended, in order that I may return on horse back, travel quickly, & be certain to attend. I shall shift my overseer here on 1st Novr depart immediately, leave my wife with her parents in Williamsburg, hasten on horse back across the lower ferries, spend a fortnight on my estate below, and return by Tappahannock & the upper ferries. Nothing but death or illness shall prevent my  coming. The time is extremely inconvenient to me, & marr some favorite & long projected arrangements for the autumn. But what of that? If I can but retain the little stock of health it has been my good fortune to reacquire, I will come  to Monticello with a heart warm with zeal in the holy cause. I have devoted myself to some favourite improvements on my farm this summer; have kept out of the sun; & walked from 4 to 5 miles each day; & tho’ I have had a severe  attack of illness in the summer, I am pretty well again, & feel nothing of the affection of my side except in cloudy weather. Had I kept up my practice of walking in the winter mornings, I should probably have avoided the severe illness I suffered in the spring. It gives me great pleasure to hear that your good health continues uninterrupted. I am going to next Albemarle Court, & shall commit this to the post office at Charlottesville. I remain, Dr Sir faithfully yoursJoseph C. Cabell